11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
William Charles Cooper
Appellant
Vs.                   No.
11-03-00197-CR -- Appeal from Harris County
State of Texas
Appellee
 
William
Charles Cooper appeals his conviction by a jury of the offense of burglary of a
habitation with intent to commit theft. 
The jury assessed his punishment at 45 years in the Texas Department of
Criminal Justice, Institutional Division. 
We affirm.
Appellant
contends in a single point of error that the trial court erred by allowing the
jury to assess his punishment because he did not personally sign the form
electing the jury to assess punishment. 
Appellant=s
attorney signed the jury election form on appellant=s
behalf when appellant refused to sign the form because, Ahe=s taking the Fifth on his signature,
whatever that means.@  Appellant never objected to the jury
assessing punishment.  Consequently, if
there were any error in having the jury assess his punishment, appellant waived
the error by failing to make such an objection. 
Fontenot v. State, 500 S.W.2d 843, 844 (Tex.Cr.App.1973).  We overrule appellant=s
sole point of error.
The
judgment of the trial court is affirmed.
 
PER CURIAM
 
September 16,
2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and Hill, S.J.[1]




[1]John G. Hill, Former Chief Justice, Court of Appeals,
2nd District of Texas at Fort Worth sitting by assignment.